Exhibit February 5, 2009 Analyst Contact: Dan Harrison Analyst Contact: Christy Williamson 918-588-7950 918-588-7163 Media Contact: Megan Washbourne Media Contact: Megan Washbourne 918-588-7572 918-588-7572 ONEOK and ONEOK Partners Affirm 2008 Guidance; Provide 2009 Earnings Guidance TULSA, Okla. – Feb. 5, 2009 - ONEOK, Inc. (NYSE: OKE) and ONEOK Partners, L.P. (NYSE: OKS) today affirmed that their 2008 results are expected to be within the earnings guidance ranges provided on Nov. 5, 2008, even though they experienced changing market conditions during the fourth quarter – lower commodity prices, narrower natural gas liquids (NGL) product price and natural gas storage differentials, instances of ethane rejection and weather-related operational outages. ONEOK expects its 2008 results will be near the low end of the 2008 net income range of $2.95 to $3.05 per diluted share, as previously issued. ONEOK Partners expects its 2008 results will be within the lower half of the net income guidance range of $5.95 to $6.15 per unit, with distributable cash flow (DCF) projected to be in the range of $625 million to $655 million, as previously issued. “Strong performances by our distribution and ONEOK Partners segments contributed to ONEOK’s expected 2008 results,” said John W. Gibson, chief executive officer of ONEOK, and chairman and chief executive officer of ONEOK Partners. “The partnership is expected to have a record year in 2008, driven primarily by higher commodity prices and wider NGL product price differentials that allowed us to capture additional margins, as well as by higher volumes in our natural gas and natural gas liquids businesses.However, significantly lower commodity prices and a difficult business environment will make 2009 a challenging year for ONEOK and ONEOK Partners,” Gibson added. ONEOK’s 2009 net income is expected to be in the range of $2.25 to $2.75 per diluted share, reflecting lower anticipated earnings in the ONEOK Partners segment, partially offset by higher expected earnings in the distribution and energy services segments. -more- ONEOK and ONEOK Partners Affirm 2008 Guidance; Provide 2009 Earnings Guidance Page 2 ONEOK Partners’ 2009 net income is expected to be in the range of $3.15 to $3.75 per unit.Preliminary estimates for the partnership’s 2009 DCF are expected to be in the range of $490 million to $550 million. “Our 2009 earnings expectations reflect a significantly lower commodity price environment, compared with 2008 realized prices,” Gibson stated.“Earnings from the partnership's recently completed internal growth projects – which are primarily fee based – will partially offset the effects of lower commodity prices and narrower NGL product price differentials.In our distribution segment, we expect improved performance from the implementation of rate mechanisms and operating efficiencies, and our energy services segment will benefit from higher expected transportation margins in 2009. “Given the uncertain capital markets and lower commodity price environment, we remain focused on preserving our liquidity and maintaining the partnership’s distribution and ONEOK’s dividend,” Gibson stated.“We believe there will be consolidation within our industry.With a strong balance sheet and adequate liquidity, we’ll be able to participate in those consolidation opportunities and continue to increase distributions and dividends, as conditions warrant.” 2009 GUIDANCE FOR ONEOK ONEOK’s 2009 operating income from its ONEOK Partners segment is forecasted to be approximately $521 million.Lower anticipated commodity prices in the partnership’s natural gas gathering and processing business, and reduced NGL product price differentials in its natural gas liquids gathering and fractionation business are expected to lower 2009 earnings, compared with 2008.The impact of the lower commodity prices is expected to be partially offset by higher fee-based revenues in the partnership’s natural gas and natural gas liquids pipeline businesses, as a result of completing several large internal growth projects in 2008. The distribution segment is projecting 2009 operating income of approximately $200 million.This is an increase from 2008 projected earnings, due to continued implementation of rate strategies, including capital and bad-debt recovery mechanisms, and improved operating efficiencies. In the energy services segment, 2009 operating income is projected to be approximately $115 million.This is an increase from 2008 projected earnings, primarily due to expected improved transportation margins as a result of higher anticipated natural gas basis differentials.For 2009, approximately 67 percent of energy services’ transportation position is hedged.The 2009 earnings guidance reflects lower storage margins than occurred in 2008 and planned changes in the segment’s operations, which will reduce storage capacity utilization. On a stand-alone basis, ONEOK expects its 2009 free cash flow from continuing operations before changes in working capital to exceed capital expenditures and dividends by $185 million to $235 million. -more- ONEOK and ONEOK Partners Affirm 2008 Guidance; Provide 2009 Earnings Guidance Page 3 At Dec. 31, 2008, ONEOK had $1.4 billion outstanding and $135.4 million available under its revolving credit facilities and approximately $332.4 million in available cash and cash equivalents. 2009 GUIDANCE FOR ONEOK PARTNERS The average unhedged prices used in 2009 guidance are $50 per barrel for New York Mercantile Exchange (NYMEX) crude oil, $5 per MMBtu for NYMEX natural gas and 56 cents per gallon for composite natural gas liquids. The natural gas gathering and processing segment’s 2009 operating income is forecasted to be approximately $164 million, which is less than 2008 guidance due to lower anticipated natural gas liquids, crude oil and natural gas prices.Natural gas volumes gathered and processed are expected to be down approximately 2 percent from 2008 levels. For 2009, the partnership estimates that in its natural gas gathering and processing segment a 1 cent per gallon increase in the composite price of natural gas liquids would increase annual net margin by approximately $1.2 million.A $1.00 per barrel increase in the price of crude oil would increase annual net margin by approximately $1.0 million.Also, a 10 cent per MMBtu increase in the price of natural gas would increase annual net margin by approximately $0.6 million.All of these sensitivities exclude the effects of hedging and assume normal operating conditions. For 2009, financial hedges are in place on 25 percent of the natural gas gathering and processing segment’s expected natural gas liquids production at an average price of $2.08 per gallon and on 32 percent of its expected condensate production at an average price of $3.23 per gallon. The natural gas pipelines segment’s 2009 operating income is projected to be approximately $141 million.The Guardian Pipeline expansion and extension is expected to bring additional earnings to the segment in 2009.This increase is partially offset by lower anticipated natural gas prices that affect the segment’s retained fuel position. The natural gas liquids gathering and fractionation segment’s 2009 operating income is forecasted to be approximately $102 million.Approximately $93 million of the lower 2009 earnings projection is related to an anticipated return to more normal NGL product price differentials than was experienced in 2008.The segment also benefited from $13.3 million in operational measurement gains, primarily at NGL storage caverns, in the third quarter 2008.As ­a result of the completion of Overland Pass Pipeline and related projects, volumes are expected to increase despite some anticipated ethane rejection. The natural gas liquids pipelines segment’s 2009 operating income is projected to be approximately $113 million.The segment’s expected increase, compared with 2008 projected earnings, is the result of anticipated volume increases as a result of full-year operation of the -more- ONEOK and ONEOK Partners Affirm 2008 Guidance; Provide 2009 Earnings Guidance Page 4 Overland Pass Pipeline and partial-year operations of the D-J and Piceance Lateral Pipelines and the Arbuckle Pipeline, despite some anticipated ethane rejection. 2009 equity earnings from investments are estimated to be approximately $91 million.2008 equity earnings from investments included an $8.3 million, third-quarter 2008 gain on the sale of Bison Pipeline LLC by Northern
